                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

MICHAEL E. LONG, JR.                                                             PLAINTIFF

V.                                     No. 4:18CV00178-JM

MONTE MUNYAN, Nurse,
Faulkner County Detention Center, et al.                                      DEFENDANTS


                                           JUDGMENT

       Consistent with the Order entered separately today, this case is dismissed without

prejudice. All relief sought is denied, and the case is closed.

       DATED this 6th day of April, 2020.


                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE
